Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I and SEQ ID NO: 5 in the reply filed on 11/8/2022 is acknowledged.
Claims 3, 14 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/8/2022.

Status of the Claims
Claims 1-19 are pending in this application.
Claims 3, 14 and 18-19 are withdrawn from consideration as being drawn to a non-elected species/invention.
Claims 1-2, 4-13 and 15-17 are presently under consideration as being drawn to the elected species/invention.

Priority
The priority under 35 U.S.C. 119 to parent application 63/094653 has been denied under 35 U.S.C. 112 First paragraph Written Description. 
The MPEP states:
The later-filed application must be an application for a patent for an invention which is also disclosed in date prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the prior application and in the later- filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The prior-filed application must disclose the common named inventor's invention claimed in the later- filed application in the manner provided by the first paragraph of 35 U.S.C. 112. See 37 CFR 1.78(a)(1). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112, first paragraph." See MPEP 201.11. 
Thus, the parent application must comply with both written description and enablement under 35 U.S.C. 112 First Paragraph. 
In the instant case, instantly claimed SEQ ID NOs: 5-7 are not adequately supported in the parent application so as to comply with the Written Description requirement under 112 First Paragraph. 
Therefore, the effective filing date for this subject matter is the filing date where it was first introduced (provisional appl. 63/104256 filed on 10/22/2020).  Thus, the filing date for this claimed subject matter is 10/22/2020.


Claim Objections
Claims 8 and 17 are objected to because of the following informalities: Claims 8 and 17 recite “…exhibits an equilibrium dissociate constant…”. The claims should be rewritten to recite “…exhibits an equilibrium dissociation constant…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 2 and 13 depend upon claims 1 and 9, respectively. Claims 1 and 9 are drawn to peptides comprising L-amino acids. Therefore, claims 2 and 13 fail to further limit the subject matter of claims 1 and 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (Journal for ImmunoTherapy of Cancer (2019) 7:270).
With respect to claims 1-2, 4-7, 9-13 and 15-16, Liu et al. teach the peptides CLP001-CLP004 (Fig. 1), which corresponds to instantly claimed SEQ ID NOs: 1-4.
	With respect to claims 8 and 17, Liu et al. teach that CLP003 exhibits an equilibrium dissociation constant of 117+/- 80 (Fig. 1).

Allowable Subject Matter
Instantly claimed SEQ ID NO: 5 is free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658